OPINION — AG — ** POLICE OFFICERS — LONGEVITY PAY ** THE COMPENSATION THAT AN OFFICER RECEIVES IN THE FORM OF LONGEVITY PAY DOES COME WITHIN THE MEANING OF THE PHRASE " AVERAGE ANNUAL COMPENSATION " AS THAT PHRASE IS USED IN 11 O.S. 541 [11-541](K), AND IS TO BE TAKEN INTO CONSIDERATION WHEN COMPUTING THE AMOUNT OF RETIREMENT BENEFITS PAYABLE TO A RETIRING POLICEMAN UNDER THE PROVISIONS OF 11 O.S. 541 [11-541] THRU 11 O.S. 542 [11-542](D). (LAW ENFORCEMENT, POLICE RETIREMENT DEFINITION, PENSION) CITE: ARTICLE XXII, SECTION 10, 11 O.S. 541 [11-541](K) (ODIE A. NANCE)